DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Examiner acknowledges Applicant’s request for foreign priority to German application DE 10 2019 210 014.7, filed 8 Jul 19.  A certified copy of this foreign application has been received in the case file as of 24 Sep 20.
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 16 Dec 20 has been fully considered by the Examiner.  However, the IDS filed 6 Aug 20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The non-patent literature (NPL) listed (“German Office Action, Application No. 102019210014.7, 6 pages”, dated 29 Jan 20) has been lined through (i.e. not considered) because it is fully in German and there is not even a summary of its relevance in English.  As such, this particular IDS has been placed in the application file, but the entirely of the information referred to therein has not been fully considered, as described above with regards to the NPL document that is fully in German.
Claim Interpretation
Firstly, the patent application fee determination record filed on 20 Jul 20 indicates that there is only one independent claim present in the pending claim set.  However, Claim 9 is being interpreted as an independent claim because instead of being a method claim dependent on independent Claim 1, it is instead drawn to a system (“A vehicle breakdown emergency call system”), which is a different statutory category.  Additionally, Claim 10 is also being interpreted as an independent claim because instead of being a system claim dependent on Claim 9, or even a method claim dependent on independent Claim 1 (as Claim 9 is listed as being dependent on independent Claim 1), it is instead drawn to an apparatus (“A motor vehicle”), which again is a different statutory category.  As such, either these claims should be amended to also be drawn to the method of independent Claim 1, or a new fee worksheet should be submitted indicating the correct number of independent claims.  It should be noted that there are no additional fees required so long as there are no more than three independent claims total.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (e.g. “portable communication terminal”) that is coupled with functional language (e.g. “generating at least one image and/or at least one audio sequence that contains damage information of the motor vehicle”) without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such a claim limitation is: “with the portable communication terminal, generating at least one image and/or at least one audio sequence that contains damage information of the motor vehicle”, per Claim 1 (and additionally used in Claims 4, 7-9, and 17-20).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification, Examiner points to the final paragraph of Page 6, which states that the “portable communication terminal of the user may for example be a smart phone or a tablet”.  However, it should be noted that this structural description is left open-ended by stating not only that “it may…be” (indicating that it may also not be) but also saying “for example” (indicating that the smart phone or tablet are only two possibilities out of potentially more unlisted possibilities).  As such, this structural description is indefinite (see associated 35 U.S.C. 112(b) rejection below).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 3, 7, 9, and 11 are objected to because of the following informalities:
	(a) Claims 3 and 11 each include the phrases “the at least one transmitted image and/or the at least one transmitted audio sequence is analyzed and prepared” (per Claim 3), “the at least one transmitted image and/or the at least one audio sequence” (per Claim 11) and “the analyzed and prepared at least one image and/or the at least one audio sequence” (per both Claims 3 and 11).  While it is understood what these phrases are referring to, for consistency with all of the other claims except Claim 7 (which is similarly objected to below), these should instead read “the at least one  that has been analyzed and prepared” (per Claims 3 and 11), respectively.  Appropriate corrections are required.
	(b) Claim 7 includes the phrase “the at least one transmitted image and/or audio sequence”.  While it is understood what this phrase is referring to, for consistency with all of the other claims except Claims 3 and 11 (which are similarly objected to above), this should instead read “the at least one the at least one audio sequence”.  Appropriate correction is required.
	(c) Claim 9 describes a system that includes a list of three elements, but this list fails to include an Oxford comma between the 2nd-to-last limitation and the last limitation, which would improve clarity of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 7-9, and 17-20 (and Claims 2-3, 5-6, and 10-16 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize the term “portable communication terminal”, which due to it being interpreted under 35 U.S.C. 112(f) (see Claim Interpretation section above), relies on the specification’s description for providing definitive structure for this term.  However, the specification provides an indefinite description of the structure for said “portable communication terminal”, thus rendering any claims that utilize it indefinite.  For purposes of compact prosecution, Examiner is interpreting “a portable communication terminal” to instead be “a smart phone or a tablet” (first use) and each use of “the portable communication terminal” to instead be “the smart phone or tablet” (subsequent uses), to eliminate the interpretation of this term under 35 U.S.C. 112(f) and thus the need for this rejection under 35 U.S.C. 112(b).  Appropriate corrections are required.
Claim 1 (and Claims 2-20 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 includes the phrase “one or more of a communication module of the motor vehicle and the information center”; however, the term “the information center” in this phrase lacks proper antecedent basis.  For purposes of compact prosecution, Examiner is interpreting “the information center” in this phrase to instead be “the external information center”.  Appropriate correction is required.
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 5 and 12 each include the limitation “wherein one or more of the at least one image, the at least one audio sequence, the damage diagnosis, the repair measures, and the procedures are saved in an external database and retrieved by the external information center and/or the user in the event of a future case of damage to the motor vehicle”; however, there is a lack of proper antecedent basis for use of the terms “the repair measure”, “the procedures”, and “the event”.  For purposes of compact prosecution, Examiner is firstly interpreting Claim 5 to be dependent upon Claim 4 instead of Claim 3 (because Claim 4 at least mentions “one or more of a repair measure and a procedure”), and secondly, is interpreting this particular limitation in both of these claims to instead read “wherein one or more of the at least one image[[,]] and/or the at least one audio sequence, the damage diagnosis, and the provided one or more repair measure[[s,]] and an event of a future case of damage to the motor vehicle”.  Appropriate corrections are required.  It should be further noted, assuming the Examiner’s first interpretation is correct, that there is also a warning that must be associated with Claim 12, because this first interpretation would make Claims 5 and 12 substantially duplicates of each other.  If Claim 5 is later found to be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, Claim 9 includes the limitation “a communication module and a smart phone or tabletsmart phone or tabletsmart phone or tabletcommunication module”/“a second communication module” and “a first smart phone or tabletsmart phone or tabletsmart phone or tablet
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Lakshamanan et al. (US 2018/0300964, filed 17 Apr 17 and published 18 Oct 18), herein “Lakshamanan”, in view of Official Notice (as evidenced by (a) Qiu (CN 101303761, dated 12 Nov 08, already of record per Applicant’s IDS dated 6 Aug 20) and (b) Romano (US 2019/0325732, filed 5 Jul 19)).  Additionally/alternatively, Claims 1-3, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Lakshamanan in view of Qiu and/or Romano.
Regarding Claim 1 (independent), Lakshamanan renders obvious a method for providing damage information of a motor vehicle to an external information center (“the inferred collision response 2450 includes to transmit an incident report to the relevant authorities, which can include state and/or local police organization, insurance companies, and/or vehicle manufacturers…The incident report can include vehicle telemetry immediately before, during, and after the collision, as well as any information that can be determined for other vehicles involved in the collision. For example, information regarding any other vehicles involved in the collision can be determined based on data gathered by vehicle sensors 2420. Additionally, the incident report can include the GPS coordinates or map location in which the incident occurred an automated message can be sent to emergency services with a passenger injury status and the location of the incident…additional components of an inferred collision response 2450 can includes collecting and transmitting sensor data with respect to the immediate environment of the vehicle, including sensor images of environmental hazards such as a roadway obstruction that may have contributed to the collision…the degree of damage detected by the autonomous post collision logic 2500 determines the degree of response. The autonomous post collision logic 2500 can determine the severity of damage or injury based on the details of the injury report at block 2504”, Paragraphs 234-235), comprising:
activating a breakdown emergency call by the motor vehicle in a case of damage to the motor vehicle (“the inferred collision response 2450 can also include automatically contacting any emergency contacts that may be configured for occupants of the vehicle”, Paragraph 234, “the autonomous post collision system 2400 can attempt to query the passengers for a verbal injury report after a collision. The verbal injury report or an indication of a non-response by a passenger can also be transmitted to emergency services…the incident report also includes information gathered via a request for verbal status from any passengers that may have been inside the vehicle during the collision”, Paragraphs 234-235; note that Lakshamanan does not disclose that the “request”/“query” “for verbal status from a passenger” is specifically made via a “call”, and/or that the “contacting” “of any emergency contacts that may be configured for occupants of the vehicle” is specifically made via a “call”; however, one of ordinary skill in the art at the time of filing would deem the specific means for requesting/querying verbal status from passengers and/or the specific means for contacting passenger’s emergency contacts is merely a matter of design choice, as there are only a finite number of obvious-to-try means for accomplishing one or both of these tasks, and further, Office takes Official Notice that a “call” is an indisputably old and well known in the art means to accomplish one or both of these tasks, thus making this limitation obvious over Lakshamanan in view of Official Notice), and establishing a communication link to the external information center (“the local autonomous vehicle 1602 can connect to an autonomous vehicle cloud and datacenter 1606 via a wide area communications network, such as a mobile wireless or satellite based communication network”, Paragraph 210, “The incident report can be transmitted via a connected a vehicle communications network 1400 as in FIG. 14”, Paragraph 234, “the inferred collision response 2450 includes to transmit an incident report to the relevant authorities, which can include state and/or local police organization, insurance companies, and/or vehicle manufacturers…The verbal injury report or an indication of a non-response by a passenger can also be transmitted to emergency services”, Paragraph 234, “The incident report can be transmitted via the vehicle network described herein or via conventional mobile wireless communication techniques”, Paragraph 236);
establishing another communication link between a smart phone or a tabletexternal information center (“the inferred collision response 2450 can also include automatically contacting any emergency contacts that may be configured for occupants of the vehicle”, Paragraph 234, “the autonomous post collision system 2400 can attempt to query the passengers for a verbal injury report after a collision. The verbal injury report or an indication of a non-response by a passenger can also be transmitted to emergency services…the incident report also includes information gathered via a request for verbal status from any passengers that may have been inside the vehicle during the collision”, Paragraphs 234-235, “the local autonomous vehicle 1602 can connect to an autonomous vehicle cloud and datacenter 1606 via a wide area communications network, such as a mobile wireless or satellite based communication network”, Paragraph 210, “The incident report can be transmitted via a connected a vehicle communications network 1400 as in FIG. 14”, Paragraph 234, “The incident report can be transmitted via the vehicle network described herein or via conventional mobile wireless communication techniques”, Paragraph 236; note that Lakshamanan does not disclose that the “request”/”query” “for verbal status from a passenger” is specifically made via a “call” to each passenger’s smart phone or tablet (thus creating a communication link with the user), and/or that the “contacting” “of any emergency contacts that may be configured for occupants of the vehicle” is specifically made after retrieving emergency contacts listed on a user’s smart phone or tablet (thus creating a communication link with the user); however, one of ordinary skill in the art at the time of filing would deem the specific means for requesting/querying verbal status from passengers and/or the specific means for retrieving a passenger’s emergency contacts is merely a matter of design choice, as there are only a finite number of obvious-to-try means for accomplishing one or both of these tasks, and further, Office takes Official Notice that a communication link to a passenger’s smart phone or tablet to either the vehicle they are in and/or to an external information center is an indisputably old and well known in the art means to accomplish one or both of these tasks, thus making this limitation obvious over Lakshamanan in view of Official Notice);
with the smart phone or tablet“additional components of an inferred collision response 2450 can includes collecting and transmitting sensor data with respect to the immediate environment of the vehicle, including sensor images of environmental hazards such as a roadway obstruction that may have contributed to the collision”, Paragraph 234; note that Lakshamanan does not disclose that the sensor images may come from a passenger’s smart phone or tablet; however, Office takes Official Notice that it is indisputably old and well known in the art to take pictures/images from smart phones and tablets, so in the case that a passenger involved in a collision has already had their smart phone or tablet connected to one or more external information centers (for example, in order to achieve either of the above already-mentioned tasks), it would be obvious to enable said smart phone or tablet to take/send pictures/images relevant to the collision, especially for any passengers injured and/or named on the vehicle’s insurance policy, thus making this limitation obvious over Lakshamanan in view of Official Notice) and/or at least one audio sequence (i.e. verbal injury report and/or verbal status of passengers, as described below) that contains damage information of the motor vehicle (“the autonomous post collision system 2400 can attempt to query the passengers for a verbal injury report after a collision. The verbal injury report…by a passenger can also be transmitted to emergency services”, Paragraph 234, “the incident report also includes information gathered via a request for verbal status from any passengers that may have been inside the vehicle during the collision”, Paragraph 235; it is noted that under broadest reasonable interpretation, “damage information of the motor vehicle” may include information pertaining to the passengers involved in and especially those passengers injured in the collision, and further, “at least one audio sequence” may include a verbal injury report/verbal status as it at least strongly implies that (and thus at the very least would be considered obvious to one of ordinary skilled in the art at the time of filing) it comprises an audio recording of each responding passenger speaking/crying/screaming/etc.; also see obviousness discussion above pertaining to the use of Official Notice describing the calling a passenger’s smart phone or tablet to inquire a passenger’s verbal status); and
transmitting the at least one image and/or the at least one audio sequence at least to the external information center (“the inferred collision response 2450 includes to transmit an incident report to the relevant authorities, which can include state and/or local police organization, insurance companies, and/or vehicle manufacturers…the autonomous post collision system 2400 can attempt to query the passengers for a verbal injury report after a collision. The verbal injury report or an indication of a non-response by a passenger can also be transmitted to emergency services”, Paragraph 234, “the incident report also includes information gathered via a request for verbal status from any passengers that may have been inside the vehicle during the collision”, Paragraph 235, “additional components of an inferred collision response 2450 can includes collecting and transmitting sensor data with respect to the immediate environment of the vehicle, including sensor images of environmental hazards such as a roadway obstruction that may have contributed to the collision”, Paragraph 234, “In response to a detected collision the autonomous post collision logic 2500 can compile an incident report based on sensor data, as shown at block 2502…the autonomous post collision logic 2500 can transmit the incident report to the appropriate emergency services for the location, as shown at block 2506”, Paragraphs 235-236).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Lakshamanan so that:
(a) the “request”/“query” “for verbal status from a passenger” is specifically made via a “call”, and/or the “contacting” “of any emergency contacts that may be configured for occupants of the vehicle” is specifically made via a “call”, and
(b) the “request”/“query” “for verbal status from a passenger” is specifically made via a “call” to each passenger’s smart phone or tablet (thus creating a communication link with the user) and/or the “contacting” “of any emergency contacts that may be configured for occupants of the vehicle” is specifically made after retrieving emergency contacts listed on a user’s smart phone or tablet (thus creating a communication link with the user), and
(c) the “verbal injury report”/”verbal status” is specifically made via a “call” to each passenger’s smart phone or tablet (thus creating a communication link with the user) and specifically comprises an audio recording sequence of each responding passenger, and/or the sensor data including “sensor images” specifically includes at least one image generated by a passenger’s smart phone or tablet (rather than just imaging sensors on/in the vehicle itself),
as are all obvious over Lakshamanan in view of Official Notice, in order to make use of an obvious-to-try means for easily communicating with each passenger since almost all passengers of today carry with them a personal smart phone or personal tablet, almost all smart phones or tablets have personal contact lists already in them which can include emergency contacts, almost all smart phones or tablets already have the capability of recording audio and/or taking pictures, and calling someone’s smart phone or tablet is an extremely common way of finding out if they are okay and/or if they need help and/or to offer them instructions/advice/encouragement/etc.  Note that this use of Official Notice is evidenced by at least Qiu and Romano, whom each discuss the specific advantages of using a mobile phone at the scene of a vehicle accident to record forensics information pertinent to the insurance claims process (“The invention relates to a method for adopting a mobile phone to shoot pictures or videos in real time with simultaneously embedding the shooting forensics information in the pictures or videos and uploading the pictures and videos with shooting forensics information to a server picture base in real time so as to handle vehicle insurance claims, which comprises the steps that: at the scene of the car accident, the car owner or the claim settling clerk shoots the accident pictures or videos through the mobile phone in real time, simultaneously, the mobile phone automatically embeds the shoot time, the forensics information (including the base station information which can be acquired by the mobile phone, the GPS information about the GPS mobile phone, the MAC address for wireless connection of the mobile phone, the information about shooting equipment and alarm signal) and check codes, and simultaneously the car owner or claim settling clerk uploads the information to the remote server picture base in real time”, Abstract of Qiu; “A multimedia centric event (emergency or non-emergency) response communications method and apparatus for providing a chain of custody of Selected Voice, Selected Video, and Selected Data about an event, the method being executed by a network connected computer system having a processor, a machine-readable memory, and a Chain of Custody Network which includes at least an Admissible Content Database and a chain of custody computer application”, Abstract of Romano, “With the ever-increasing use of cell phones that are being used to capture every day events, cell phones are capturing more and more crimes and incidents such as accidents”, Paragraph 5 of Romano, “with more and more cell phones in use, society has become (cell phone) camera ready, as evident from seeing an increased number of photos and videos from crime scenes appearing as part of nightly news stories”, Paragraph 7 of Romano); however, in the case that Applicant should traverse the use of Official Notice as evidenced by Qiu and Romano, as additional/alternative rejections also under 35 USC 103, rather than using Qiu and Romano as merely evidencing references, one or both of these references may be considered modifying references, with their respective motivations to combine with Lakshamanan substantially the same as the explanations already given above with regards to the use of obviousness and/or Official Notice.  Furthermore, it should be noted that this paragraph is equally applicable to the remaining claims, especially independent Claims 9-10, but will not be repeated for the sake of brevity.
Regarding Claim 9 (independent; see Claim Interpretation section above), Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious), a vehicle breakdown emergency call system (“an autonomous post collision system 2400”, Paragraph 232) with an evaluation unit (“autonomous post collision system 2400 includes a set of vehicle sensors 2420 to assess the condition of the vehicle after a collision…vehicle sensors 2420 can also include damage sensors 2428 and collision detection sensors 2430 and/or collision detection logic that can be activated in response to the detection of rapid deceleration by the vehicle in concert with a physical shock detected by the gyroscopes 2424. The autonomous post collision system 2400 can also include a set of passenger health monitoring sensors 2432, including internal cameras or sensors than can gather data that is used to assess passenger health in a post collision scenario”, Paragraph 232), [[a]]the communication module (“The incident report can be transmitted via the vehicle network described herein or via conventional mobile wireless communication techniques”, Paragraph 236), and [[a]]the smart phone or tablet“an autonomous post collision system 2400”, Paragraph 232) is designed to execute the method according to Claim 1 (see citations/explanations per the rejection of Claim 1 above, which are not being repeated for the sake of brevity).
Regarding Claim 10 (independent; see Claim Interpretation section above), Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) a motor vehicle (“autonomous vehicle 2200”, Paragraph 228, “autonomous vehicles that have been involved in a collision can be configured to perform an autonomous response to one or more post collision scenarios. The post-collision response can be configured based on internal and external sensor data that is gathered before, during, and after the collision. A damage and injury assessment can be performed based on the gathered sensor data and a machine learning model can be trained to select from a variety of possible post collision responses”, Paragraph 231, “The data from the vehicle sensors 2420 and the passenger health monitoring sensors 2432 can be provided to a machine learning framework 2240 that is executing on computer resources within the autonomous vehicle”, Paragraph 233) having [[a]]the vehicle breakdown emergency call system (“an autonomous post collision system 2400”, Paragraph 232) according to Claim 9 (see citations/explanations per the rejection of Claims 9 and 1 above, which are not being repeated for the sake of brevity).
Regarding Claim 2, Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) the method of Claim 1, and Lakshamanan further discloses that the at least one image and/or the at least one audio sequence is transmitted, depending on a decision criterion, to the external information center (“The autonomous post collision logic 2500 can determine the severity of damage or injury based on the details of the injury report at block 2504”, Paragraph 235, “If the autonomous post collision logic 2500, at block 2505, determines that severe vehicle damage or any passenger injury has occurred, the autonomous post collision logic 2500 can transmit the incident report to the appropriate emergency services for the location, as shown at block 2506”, Paragraph 236, “the autonomous post collision logic 2500 can bypass transmission of the incident report to emergency services if the logic determines at block 2505 that severe vehicle damage or passenger injury has not occurred. Instead, the autonomous post collision logic 2500 can determine at block 2507 whether the vehicle is mobile after the collision. The vehicle mobility determination can be performed based on damage sensors within the vehicle which can determine an operational status for the vehicle”, Paragraph 237).
Regarding Claims 3 and 11, Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) the method of Claim 1 and the method of Claim 2, respectively, and Lakshamanan further renders obvious (as further evidenced/taught by Romano) that: the at least one  that has been analyzed and prepared (per Claim 3) / the at least one  that has been analyzed and prepared (per Claim 11) (“A damage and injury assessment can be performed based on the gathered sensor data and a machine learning model can be trained to select from a variety of possible post collision responses”, Paragraph 201, “FIG. 16 illustrates a relationship 1600 between computational power and communication latency in a local autonomous vehicle 1602 as described herein. In one embodiment the local autonomous vehicle 1602 can connect to an autonomous vehicle cloud and datacenter 1606 via a wide area communications network, such as a mobile wireless or satellite based communication network. Such connections enable the local autonomous vehicle 1602 to access increased computational power…The decision to offload computation to either to neighboring trusted vehicles or to the cloud considers numerous factors including the amount of computation to be performed and the communication latencies from the local autonomous vehicle 1602 to neighboring AVs and V2I nodes 1604 or to an autonomous vehicle cloud and datacenter 1606”, Paragraphs 210-211, “When the current cloud communication latency is acceptable, the autonomous vehicle offload logic can dispatch at least a portion of the workload for processing via a remote datacenter, as shown at block 1704”, Paragraph 214; while Lakshamanan does not specifically describe what/when it would be appropriate to send data for further processing to an autonomous vehicle cloud and datacenter 1606, it is merely a matter of obvious design choice to have one or more specific computing functions offloaded to one or more external data processing centers (for example, to offload certain data analysis and result data/diagnosis preparation/generation to one or more external information centers), as it is undeniably old and well known in the art that computing tasks can obviously be shared among connected computers within distributed computing networks, particularly when a local computing resources are comparatively limited and/or may be damaged in a collision, thus rendering this limitation as obvious over Lakshamanan. This obviousness rationale is further evidenced/taught by Romano: “In the case of cell phones, since photos and video clips will begin finding their way directly to Public Service Answering Points (PSAPs) and insurance companies, the initial collection point of critical evidence will be gathered, not by investigators or police who are dispatched after the incident occurs, but rather at communication centers. All these factors make having a network specifically for documenting the Chain of Custody of electronic evidence advantageous. For example, when vehicles are involved in accidents, the need to take pictures of the accident at the scene as soon as safely possible to do so, can turn out to be critical evidence in both criminal and civil legal court cases. However, given the time that elapses between the date and time that an accident occurs, and the time that the police arrive on the scene of the accident, and the date investigators from both law enforcement and the insurance companies become involved, being able to capture MMS (Multimedia Messaging Service) evidence and immediately have such evidence secured using the NexGen Chain of Custody network can make the difference between having the electronic voice, video, and data communications accepted into evidence at trial and therefore being able to assist in proving an individual's innocence or guilt”, Paragraphs 5-6, “It is therefore an object of the invention to provide an emergency response communications apparatus and method for providing a chain of custody of Selected Voice, Selected Video, and Selected Data about an emergency situation that facilitates establishing, maintaining and documenting the Chain of Custody of voice, video and data communications for both emergency and non-emergency incidents”, Paragraph 10, “It is therefore an object of the invention to provide an emergency response communications apparatus and method for providing a chain of custody of Selected Voice, Selected Video, and Selected Data about an emergency situation that facilitates establishing, maintaining and documenting the Chain of Custody of voice, video and data communications for both emergency and non-emergency incidents”, Paragraph 10, “The system, in one configuration, is configured to receive a first emergency communication at a communications center from a user operated mobile communications device transmitting the communication to a network in data communication with the communications center, the first emergency communication being associated with an emergency incident”, Paragraph 13, “The system is further configured to receive a second emergency communication at the communications center, the second emergency communication being a user executed response to the data request message and including audio, text, photographic, and/or video and data files about the emergency situation retrieved from the user operated mobile communications device or location remote from the user operated mobile communications device”, Paragraph 16).
Claims 4-6, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Lakshamanan in view of Official Notice (as evidenced by (a) Qiu and (b) Romano), further in view of McQuade et al. (US 2012/0136527, filed 9 Jun 11 and published 31 May 12), herein “McQuade”.  Additionally/alternatively, Claims 4-6, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Lakshamanan in view of Qiu and/or Romano, further in view of McQuade.
Regarding Claim 4-6 and 12-16, Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) the method of Claim 1 (per Claim 6), the method of Claim 2 (per Claim 13), and the method of Claim 3 (per Claims 4 and 14), and McQuade teaches that: depending on the performed damage diagnosis, one or more of a repair measure and a procedure is provided, and the provided one or more repair measure and procedure is transmitted to one or more of the communication module of the motor vehicle, and to the smart phone or tabletand/or the at least one audio sequence, the damage diagnosis, and the provided one or more repair measure[[s,]] and an event of a future case of damage to the motor vehicle (per Claims 5 and 12, wherein Claim 5 is dependent on Claim [[3]]4 and Claim 12 is dependent on Claim 4) / the transmission of the at least one image and/or the at least one audio sequence to the external information center is performed in real time (per Claims 6 and 13-16, wherein Claim 15 is dependent on Claim 4 and Claim 16 is dependent on Claim 5) (“the vehicle monitoring service vendor collects data from enrolled vehicles in real-time”, Paragraph 23, “a computing device remote from the vehicle that implements the functions of monitoring the performance data from the vehicle to identify a fault, automatically contacting vendors to acquire repair costs (either through a reverse auction or simple price request), and automatically contacting the vehicle operator (either the driver or a fleet manager) to inform the operator of the fault and the repair costs/repair options. It should be understood that the term computing device encompasses computing environments including multiple processors and memory storage devices, where certain functions are implemented on different ones of the multiple processors. Thus, the term computing device not only encompasses single desktop and laptop computers, but also networked computers, including servers and clients, in private networks or as part of the Internet. The data being processed can be stored by one element in such a network, retrieved for review by another element in the network, and analyzed by yet another element in the network”, Paragraph 27, “The term real-time as used herein and the claims that follow is not intended to imply the data is transmitted instantaneously, rather the data is collected over a relatively short period of time (over a period of seconds or minutes), and transmitted to the remote computing device on an ongoing basis, as opposed to storing the data at the vehicle for an extended period of time (hour or days), and transmitting an extended data set to the remote computing device after the data set has been collected”, Paragraph 28,  “a vehicle operator can access the reverse auction network (i.e., the pricing service provider discussed above) using a hand held portable computing device, such as a smart phone. While many of the embodiments discussed above have emphasized vehicle fleet operators, the smart phone embodiment specifically is intended to encompass individual consumers seeking to obtain repair services for their personal vehicles (although fleet operators may also choose to utilize such an embodiment). The smart phone embodiment specifically includes the ability to have the vehicle operator use the smart phone to convey information regarding the requested service to the pricing service provider (or in some embodiments, to a vehicle monitoring service, if no consumer/vendor relationship exists between the consumer and the pricing service provider, but such a relationship exists between the consumer and the vehicle monitoring service). In some related embodiments, the consumer uses their smart phone to access a reverse auction network hosted by the pricing service provider. This embodiment enables the services of the pricing service provider to be accessible to vehicle owners whose vehicles are not equipped to send vehicle data to a vehicle monitoring service. It should be understood that the smart phone embodiment also encompasses vehicles that are equipped to send vehicle performance data to a vehicle monitoring service, generally as discussed above. Due to the limitations of the displays and processing power available to smart phones relative to desktop and laptop computers, the vehicle monitoring service and/or pricing service provider can provide pricing data and service vendor information to the consumer in a format suitable for display on smaller screens. The smart phone embodiment specifically encompasses embodiments in which the consumer specifically defines the desired service (and no vehicle performance data is included in the pricing request), as well as embodiments where the smart phone user includes vehicle performance data they extract from their vehicle”, Paragraph 29, “while driving the vehicle, a display panel in the vehicle may indicate some abnormal condition to the operator, who can then electronically transmit that information to the remote monitoring service. Such observations or requests can be submitted by telephone or through a data link connection to the remote monitoring service. Thus, the data submitted to the remote monitoring service need not be limited to that automatically produced and transmitted by the vehicle system without input by the operator. It should be recognized that such a portable data collection device can also be used in embodiments where no monitoring service is used, and data from the handheld portable data collection device is conveyed to the pricing service provider, to provide the pricing service provider with details about the vehicle service to be priced”, Paragraph 63, “other techniques, such as email, automated phone calls, and text messaging can also be used by monitoring service 50, in addition to or instead of webpages, to inform vehicle operators of identified mechanical faults and repair options”, Paragraph 83, “the diagnostic/monitoring function performed by the monitoring service involves comparing the performance data from the vehicle with historical data linked to a specific fault condition”, Paragraph 86, “the diagnosis data and the reverse auction results are conveyed to the vehicle owner, for example, by at least one of text message, email, and an automated telephone call (i.e., a robocall)”, Paragraph 94, “a vehicle processor can be configured to send a data transmission to the remote monitoring service whenever an anomaly is detected. Such a data transmission can include an identification of the anomaly (i.e., the fault code that was generated or the parameter that exceeded or fell below the predefined value). In at least one exemplary embodiment, the operational data and fault code data are conveyed in real-time to the monitoring service, so that a diagnosis of a vehicle problem causing the generation of the fault code can occur while the vehicle is operating. Rapid diagnosis of problems can lead to the prevention of damage to the vehicle that might otherwise be caused by continuing to operate the vehicle after a malfunction is detected, where the diagnosis indicates that continued operation of the vehicle would result in such damage. In such circumstances, the driver of the vehicle can be contacted by telephone or other electronic messaging service or data link to ensure that continued operation of the vehicle does not occur. If the diagnosed problem is relatively minor, the operator of the vehicle can be contacted with less urgency, to arrange for a repair when convenient. In an exemplary, but not limiting embodiment, where continued operation of the vehicle is not likely to result in damage, the results of the vehicle diagnosis are forwarded to the vehicle operator, results from the reverse auction for the required repair are generated, service for the vehicle is scheduled, and parts required for the service are ordered, all while the vehicle continues to operate”, Paragraphs 97-98, “The diagnostic data includes data conveyed to the operator of the vehicle, informing the operator of any actions that the operator needs to take in response to the diagnosis. Such diagnostic data can include instructions to cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, instructions to proceed to a designated repair facility selected by the operator as a result of the reverse auction, and/or instructions to proceed with a scheduled route, and to wait to repair the vehicle at a point along the route or after the route is complete”, Paragraph 103).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Lakshamanan so that (a) depending on the performed damage diagnosis, one or more of a repair measure and a procedure is provided, and the provided one or more repair measure and procedure is transmitted to one or more of the communication module of the motor vehicle, and to the smart phone or tablet of the user, (b) one or more of the at least one image and/or the at least one audio sequence, the damage diagnosis, and the provided one or more repair measure and procedure are saved in an external database and retrieved by the external information center and/or the user in an event of a future case of damage to the motor vehicle, and (c) the transmission of the at least one image and/or the at least one audio sequence to the external information center is performed in real time, as each taught by McQuade, in order to (a) provide an additional benefit to the passenger involved in the accident to not just be able to submit useful information about the scene of the accident using their smart phone or tablet but to receive back instructions for what to do next, relating to getting their vehicle to safety, to being fixed, to getting repairs done, to getting parts ordered, etc., (b) provide a longer-term benefit to the owner of the vehicle involved in the accident so that any data sent to the external information center and/or the user can be utilized in the future if something else should ever happen to that same vehicle (which may be particularly useful to insurance companies for future claims if something previously damaged in a first accident is not properly repaired but is then included in a later claim from another accident that occurs later, since the insurance company may not pay out for damage to a component that was damaged prior to the current accident), and (c) to prevent further damage to the vehicle if the passenger is unsure of whether the damage is minor and operation can continue or if the damage is significant and needs to be taken care of immediately or in the near future (“Rapid diagnosis of problems can lead to the prevention of damage to the vehicle that might otherwise be caused by continuing to operate the vehicle after a malfunction is detected, where the diagnosis indicates that continued operation of the vehicle would result in such damage. In such circumstances, the driver of the vehicle can be contacted by telephone or other electronic messaging service or data link to ensure that continued operation of the vehicle does not occur. If the diagnosed problem is relatively minor, the operator of the vehicle can be contacted with less urgency, to arrange for a repair when convenient”, Paragraph 98 of McQuade).
Regarding Claims 8 and 17-20, Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) the method of Claim 1 (per Claim 8), the method of Claim 2 (per Claim 17), and the method of Claim 3 (per Claim 18), and Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano), and further in view of McQuade renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano, further in view of McQuade renders obvious) the method of Claim 4 (per Claim 19) and Claim 5 (per Claim 20), and Lakshamanan further discloses that the at least one image and/or the at least one audio sequence is transmitted by the communication module of the motor vehicle and/or by the smart phone or tablet“the inferred collision response 2450 includes to transmit an incident report to the relevant authorities, which can include state and/or local police organization, insurance companies, and/or vehicle manufacturers…The verbal injury report or an indication of a non-response by a passenger can also be transmitted to emergency services”, Paragraph 234, “the autonomous post collision logic 2500 can transmit the incident report to the appropriate emergency services for the location, as shown at block 2506”, Paragraph 236).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lakshamanan in view of Official Notice (as evidenced by (a) Qiu and (b) Romano), further in view of Romano.  Additionally/alternatively, Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lakshamanan in view of Qiu and/or Romano, further in view of Romano.
Regarding Claim 7, Lakshamanan in view of Official Notice (as evidenced by at least Qiu and Romano) renders obvious (or additionally/alternatively, Lakshamanan in view of Qiu and/or Romano renders obvious) the method of Claim 1, and Romano teaches/further teaches that a bidirectional interaction is carried out between the smart phone or tabletthe at least one audio sequence (“The system, in one configuration, is configured to receive a first emergency communication at a communications center from a user operated mobile communications device transmitting the communication to a network in data communication with the communications center, the first emergency communication being associated with an emergency incident. The system is further configured to execute an operator interface, which includes a graphical user interface and administrative tools, at a communications center computer or tablet or other wired/wireless appliance for allowing an operator to generate an electronic data request message querying the user to respond thereto with audio, text, photographic, and/or video and data files about the emergency situation, the data files being stored on the user operated mobile communications device or at a location remote from the user operated mobile communications device. The system is further configured to transmit the electronic data request message from the communications center via the computer connected network to the user operated mobile communications device. The system is further configured to receive a second emergency communication at the communications center, the second emergency communication being a user executed response to the data request message and including audio, text, photographic, and/or video and data files about the emergency situation retrieved from the user operated mobile communications device or location remote from the user operated mobile communications device”, Paragraphs 13-16).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Lakshamanan so that there is bidirectional communication between the passenger’s personal device and the external information center, wherein the bidirectional communication includes a request to the passenger for additional information to be transmitted to the external information center in addition to the at least one image and/or the at least one audio sequence, as taught by Romano, in order to ensure that whatever service is provided by the external information center can be optimally met in the correct manner, as the operator at each external information center likely knows more about what they need from the passengers (in terms of supporting data) more than the passengers themselves.
Conclusion
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663